Title: From James Madison to Charles Haumont, 5 November 1806
From: Madison, James
To: Haumont, Charles



Sir.
Department of State, Novr. 5th. 1806.

Your letter enclosing one, unsealed, to the Emperor of the French, came duly to hand; but upon reflecting on its subject and your relation to the French functionaries here, I feel a regret that your wish could not be gratified, as it x could not be deemed proper to give the package a conveyance to the Emperor’s hands in the mode you desired.  For this late return of it, I must offer the apoloy of its having been received during my absence from the seat of Government.  I am &c.

James Madison

